*946Appeal from an order of Family Court, Erie County (Szczur, J.), entered June 19, 2000, which dismissed the petition of the mother for custody of the parties’ child and permission to relocate with the child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the matter is remitted to Family Court, Erie County, for further proceedings in accordance with the same memorandum as in Matter of Rivera v Perez ([appeal No. 1] 299 AD2d 944). Present — Pine, J.P., Hayes, Scudder, Kehoe and Lawton, JJ.